Citation Nr: 0810202	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

2.  Entitlement to service connection for an enlarged heart.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

As requested by the veteran, he was scheduled for a hearing 
at the RO in May 2004.  However, he failed to appear for the 
hearing.  Therefore, the Board finds that all due process has 
been met with respect to the veteran's hearing request.

The veteran's claims were previously before the Board and 
remanded in July 2006.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for an enlarged heart are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy did not manifest during service, 
was first documented more than thirty years after service 
discharge, and is not attributable to service, including 
herbicide exposure.

2.  Peripheral neuropathy is unrelated to a service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).

2.  Peripheral neuropathy is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
November 2003, after the enactment of the VCAA.

A letter dated in February 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was informed of the evidence necessary to substantiate a 
service connection claim.  The RO asked the veteran to submit 
all evidence in his possession related to his claim.

In a March 2005 letter, the veteran was informed of what the 
evidence needed to show to substantiate a claim of secondary 
service connection.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While full VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the statement of the 
case dated in July 2006, which was prior to the transfer and 
certification of the case to the Board.  The Board finds that 
the content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Board notes that the 
veteran was afforded a VA examination in June 2005 with 
regard to the issue decided herein.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added.  While 
there has been a change in 38 C.F.R. § 3.310, this claim 
predated the amendment, and the change is clearly more 
restrictive.  As such the original regulation is for 
consideration here.

Under the provisions of 38 C.F.R. § 3.309(e) (2007), if a 
veteran was exposed to herbicides in service has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied. These diseases include 
acute and subacute peripheral neuropathy provided it is 
manifest within one year after the last exposure to an 
herbicide. 38 C.F.R. § 3.307(a)(6). For the purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 38 C.F.R. § 
3.309(e).

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran's service personnel records show he had service 
in the Republic of Vietnam from July 1968 to October 1968.  
His service medical records show he was never treated for 
neuropathy.  The veteran's final examination report, dated in 
December 1968, discloses that his neurologic system, upper 
extremities, and lower extremities were normal.

A September 1978 VA treatment record shows the veteran 
complained of weakness of his right hand.  He had been in his 
usual state of health until he woke up August 31, 1978, and 
began to notice weakness and a numbing sensation in his right 
forearm and hand.  There was no history of diabetes or heavy 
alcohol use.  His job for the last four years included being 
exposed to a variety of chemicals.  None of the other workers 
complained of these particular symptoms, but many were known 
to experience occasional nausea, vomiting, and dizziness.  
There was no family history of peripheral neuropathy.  He 
underwent a nerve conduction studies.  They showed mild 
slowing to within normal range in sensory, motor nerve 
conduction velocity for both ulnar nerves and median nerves.

February and March 1997 VA records show the veteran was 
treated for alcoholism.

A December 2002 private treatment record shows the veteran 
had a past medical history of neuropathy that was felt to be 
alcohol related.  He had been a heavy drinker until six 
months ago.  The impression was alcohol-related neuropathy of 
the lower extremities.

A February 2003 private nerve conduction study shows the 
veteran was diagnosed with motor and sensory neuropathy that 
appeared to be both axonal and demyelinating.

The veteran's VA outpatient records show he was diagnosed 
with diabetes mellitus in August 2003.

A November 2003 VA outpatient record shows a medical history 
that included a diagnosis of peripheral neuropathy.

In a February 2004 written statement, R.H., M.D., the 
veteran's physician, indicated that he had axonal neuropathy, 
which Dr. H concluded was due to exposure to Agent Orange.

In a February 2004 private neurological consultation report, 
Dr. H indicated the veteran had been diagnosed with diabetes 
in the last six months.  He had a history of peripheral 
neuropathy that started long before the diabetes.  Dr. H 
concluded, thus, that it was less likely the veteran had 
diabetic neuropathy.

In June 2004, the veteran underwent VA examination.  The 
veteran indicated his diabetes mellitus was diagnosed in 
2003.  The examiner concluded that the veteran had signs and 
symptoms of peripheral neuropathy of the upper and lower 
extremities.  It preceded his diagnosis of diabetes by 
several years.  It was not likely that the peripheral 
neuropathy was secondary to the diabetes.  The veteran 
complained of neuropathy symptoms for three or four years.  
The diagnosis was peripheral neuropathy of the upper and 
lower extremities, not secondary to diabetes, as was present 
prior to the onset of diabetes.

In a February 2005 written statement, Dr. H indicated that 
the veteran had motor and sensory neuropathy.  His diabetes 
was secondary to exposure to Agent Orange.  The neuropathy 
developed secondary to the diabetes.

In June 2005, the veteran underwent VA examination.  He 
stated that his problems with peripheral neuropathy began in 
2002.  Following examination, the diagnosis was peripheral 
neuropathy to the upper and lower extremities.  The examiner 
determined that it was not secondary to diabetes.  The claims 
file revealed the veteran had a significant and prolonged 
history of alcohol abuse.  There was documentation of an 
abnormal nerve conduction study to the upper extremities in 
1978.  There was another abnormal nerve conduction study 
performed in February 2003.  The veteran was not diagnosed 
with diabetes until July 2003.  His diabetes has been in good 
control.  Therefore, the neuropathy was likely due to the 
alcohol abuse, which can also cause the type of sensory 
neuropathy the veteran has been diagnosed with.  The 
neuropathy symptoms were also present years prior to the 
onset of the diabetes.

In an April 2006 written statement, Dr. H indicated that it 
was a well-known medical fact that peripheral neuropathy 
secondary to diabetes can precede the actual diagnosis of 
diabetes sometimes by as much as five years.  He indicated 
there was no question the veteran's peripheral neuropathy was 
secondary to his diabetes even though his clinical symptoms 
began after the actual diagnosis of diabetes.  It was well-
documented in literature that glucose intolerance, which can 
precede diabetes up to ten years, can cause peripheral 
neuropathy and later develop into actual type II diabetes.

The Board notes that, while the veteran has contended that 
his peripheral neuropathy is secondary to his diabetes, he 
has not been shown to have the requisite medical knowledge or 
training to provide a competent opinion on this issue.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board must rely on the opinions provided by the private 
and VA medical professionals.

Initially, the Board has determined that the Agent Orange 
regulatory presumption does not apply because the first 
documented diagnosis for peripheral neuropathy is more than 
thirty years after service discharge.  Clearly, the condition 
was not manifest within one year of exposure to herbicidal 
agents in Vietnam.  See 38 C.F.R. § 3.307(a)(6).  
Additionally, the veteran was not diagnosed with acute or 
subacute peripheral neuropathy.  His diagnosis was peripheral 
neuropathy, which is not a disease associated with herbicide 
agents.  38 C.F.R. § 3.309(e).

Additionally, service connection is not established on a 
direct basis.  Dr. H stated in February 2004 that the veteran 
was exposed to Agent Orange while in Vietnam, and he excluded 
all other possible causes of neuropathy and determined that 
it was caused by herbicide exposure.  However, Dr. H provided 
no rationale for his opinion.  While he indicated he 
eliminated all other potential causes, in a later statement, 
dated in February 2005, he indicated that the neuropathy was 
due to his diabetes.  Therefore, since Dr. H opined that the 
veteran's neuropathy was directly related to Agent Orange 
exposure in service, provided no rationale, and then 
contradicted his conclusion in a later statement with no 
justification, the Board concludes that this opinion is not 
credible, and service connection may not be awarded on this 
basis.  Far more probative is the June 2005 VA examiner's 
opinion linking the veteran's peripheral neuropathy to his 
alcohol abuse.

Therefore, the Board must now determine whether the veteran's 
peripheral neuropathy is secondary to his service-connected 
diabetes.  We find that the preponderance of the evidence is 
against the claim that the veteran's peripheral neuropathy is 
secondary to his diabetes.  The Board notes the February 2005 
and April 2006 written statements, in which Dr. H opined that 
the peripheral neuropathy is secondary to his diabetes.  In 
the February 2005 statement, Dr. H provided no rationale for 
his conclusion.  In addition, in the April 2006 written 
statement, Dr. H provided a reason as to why the veteran's 
peripheral neuropathy was secondary to his diabetes, even 
though it predated the diagnosis of diabetes.  Dr. H did not 
provide a convincing rationale that was specific to the 
veteran's medical history or claims file.  He did not discuss 
the veteran's documented history of alcohol abuse and its 
potential impact on his diagnosis of peripheral neuropathy.  
Dr. H also indicated in a February 2004 treatment record that 
the veteran's peripheral neuropathy began long before the 
diagnosis of diabetes, which made it less likely that he had 
diabetic neuropathy.  This treatment record contradicts the 
subsequent statements made by Dr. H.

Therefore, the Board finds his statements to be less 
probative than the June 2004 and June 2005 VA examination 
reports.  Both examiners noted that the claims file showed 
that the veteran's peripheral neuropathy predated his 
diagnosis of diabetes.  In addition, the June 2005 opinion 
indicated that the veteran had an abnormal nerve conduction 
study in 1978.  The examiner also noted the veteran's long 
history of alcohol abuse and concluded that this was the 
cause of his peripheral neuropathy, since it predated his 
diabetes.  Given the rationale provided in these opinions, 
which included specific references to the veteran's medical 
history, the Board finds that they are more probative than 
those of Dr. H.

Thus, the Board finds that the evidence against the veteran's 
claim outweighs the evidence in favor of his claim.  Thus, it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for an enlarged heart, the Board notes that an in-
service x-ray report, dated in April 1968, indicates that 
there did seem to be some enlargement of the heart.  However, 
the veteran had fairly marked pectus excavatum, which 
accentuated the size of the heart.  The veteran probably had 
a normal heart and lungs with fairly severe pectus excavatum.  
Post-service private treatment records show the veteran was 
noted to have a mildly enlarged heart beginning in July 2003.  
He was diagnosed with cardiomegaly in December 2003.  The 
veteran was never afforded a VA examination to determine if 
his current diagnosis is related to the x-ray report in 
service.  The Board finds that this should be remedied on 
remand.

As to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the veteran has 
submitted recent evidence showing a diagnosis of the disorder 
beginning in January 2004.  The veteran indicated in those 
private treatment records that he had numerous stressors, 
including events he described from Vietnam.  In a February 
2002 stressor statement, the veteran provided some specific 
details regarding stressful events he experienced in service.  
Therefore, the Board finds that, in light of the recent 
diagnosis of PTSD, a remand is necessary to attempt 
verification of the veteran's claimed stressors.  If a 
stressor is verified, the veteran should be scheduled for an 
examination to determine whether his PTSD diagnosis is based 
on one of these stressors.

Accordingly, the case is REMANDED for the following action:

1.  Refer this claim to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for verification of the claimed 
stressors as reported by the veteran.  The 
RO is referred to the PTSD Questionnaire 
submitted by the veteran in February 2002 
wherein the claimed stressors are 
reported.

The veteran indicated he was a 
member of the 9th Replacement 
Unit and the 1st Logistic 
Command/48th Transportation 
Division, while he was on duty in 
Vietnam.  He arrived in Vietnam 
on July 25, 1968.  On the day he 
arrived, the airfield was under 
attack.  He was a part of the 9th 
Replacement Unit at that time.

Within a month of his arrival, 
while he was a member of the 48th 
Transportation Division, his 
airfield came under attack again.

2.  Assuming at least one stressor is 
verified by the additional evidence 
obtained, schedule the veteran for a VA 
examination to determine whether he has a 
current diagnosis of PTSD that is related 
to any verified stressor.

3.  Schedule the veteran for a VA 
examination to determine whether he has a 
current diagnosis of an enlarged heart 
that is related to his active service.  
The examiner should be asked to review the 
April 1968 x-ray report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


